Case 1:20-cr-00529-LAK Document 14 Filed 01/15/21 Page 1of1
Case 1:20-cr-00529-LAK Documenti3 Filed 12/04/20 Page 1 of1

Federal Defenders MEMO EN D ORSED Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attomey-in-Charge

December 4, 2020
By ECF

Honorable Lewis A. Kaplan
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Aaron Harden, 20 Cr. 529 (LAK)

 

Dear Judge Kaplan,

The above captioned matter is currently scheduled for a status conference on
January 28, 2021 and the Court has set a pre-trial motions filing deadline of
January 4, 2021.

The parties are engaged in discussions regarding a pre-trial disposition and
expect that a resolution short of trial will be reached. As such, I write, with the
consent of the Government, to postpone the deadline for filing pre-trial motions and
request that the Court set a new motion schedule at the next conference date if, by
then, a pre-trial disposition has not been reached.

Respectfully submitted,

/s/Amy Gallicchio
Amy Gallicchio

Assistant Federal Defender
O: (212) 417-8728
M: (917) 612-3274

ec: AUSA Rebecca Dell Teed el PSS) aT \>

te (_—

LEWIS A. KAPLAN, USDY
| (Ub fl
